Citation Nr: 0418925	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-17 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to March 
1945.  He died in June 1981.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefit sought on 
appeal.   


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), became effective.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

The appellant essentially claims that the veteran's service-
connected psychiatric disability contributed to his death.  
She is also claiming entitlement to Dependents' Educational 
Assistance.  At the time of his death in June 1981, the 
veteran was service-connected for anxiety neurosis, which was 
rating as 30 percent disabling.  The appellant has stated 
that the veteran received treatment from VA at medical 
facilities in Jackson and Biloxi, Mississippi, and Tuskegee, 
Alabama, and has cited certain private providers.

Review of the claims file shows that the veteran had 
diagnoses of several nonservice-connected disorders as 
enumerated below.  

Based upon a review of the record, the Board concludes that 
to comply with VA's duty under VCAA, additional development 
is necessary to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  

The certificate of death indicates that the immediate cause 
of death was "natural causes."  No other information is 
given to specify the immediate cause of death or other 
significant conditions contributing to death.  The 
certificate indicates that the veteran died at home.  There 
are no medical records in the claims file dated proximate to 
the veteran's death, or for that matter, subsequent to 1978.  

Private and VA medical records from 1975 to 1978 show the 
following.  From October 1975 to February 1976, the veteran 
was hospitalized by VA for an acute anxiety reaction, more 
severe in the past three weeks.  The report contains 
diagnoses of anxiety neurosis; diabetes mellitus; 
hypertensive vascular disease; infectious eczematoid 
dermatitis, cause undetermined; rheumatoid arthritis; 
onychogryphosis; and syphilis, latent.

In a May 1976 statement, an attending physician certified 
that the veteran was being treated for anxiety reaction and 
diabetes mellitus, and was totally and permanently disabled.  
An August 1976 VA neuropsychiatric examination report shows 
that the veteran complained of being nervous and having heart 
trouble.  After examination, the diagnosis was anxiety 
reaction, moderately severe over depressive features.

The veteran was hospitalized by VA from March to May 1977 for 
complaints of being sick and nervous, and becoming upset and 
vomiting and having diarrhea.  The diagnoses were anxiety 
neurosis; diabetes mellitus; tinea versicolor, neck and 
shoulders, neurodermatitis, hands; chronic periodontitis; and 
onychauxis ("overgrowth or, especially, thickening of the 
nails" Dorland's Illustrated Medical Dictionary 1082 (25th 
ed. 1974)).

In an August 1977 statement the veteran's treating physician 
stated that the veteran was under his care for 
psychoneurosis, diabetes mellitus and hypertensive 
cardiovascular disease.  That physician opined that the 
veteran was unable to be gainfully employed at that time.

A June 1978 decision by an Administrative Law Judge for the 
Social Security Administration (SSA) shows that the veteran 
was awarded a period of disability benefits from SSA 
beginning in 1975 and ending in 1977.  That decision 
summarizes medical evidence dated in the 1970's through May 
1978, which SSA relied upon in making that decision.  These 
summaries referenced exhibits containing the underlying 
medical reports.  However, the claims file does not contain 
any exhibits to that decision or many of the underlying 
reports.  The RO should obtain the underlying medical records 
from the SSA relating to that decision and to the subsequent 
decision awarding benefits from May 1978.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the SSA, and give the evidence appropriate 
consideration and weight).  

The claims file also does not contain any treatment records 
after 1978 through to the proximate time of the veteran's 
death in June 1981.  An attempt should be made to obtain any 
such medical records which would be pertinent to this claim 
and would assist with the aim of determining the specific 
principal or contributory cause(s) of death.

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate her claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington, DC for the 
following:

1.  The RO should request the appellant 
to "provide any evidence in [her] 
possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b).  The claimant 
should also be asked to identify any 
additional medical records, VA or 
private, which may be pertinent to her 
claim but not yet been associated with 
the claims folder, particularly any 
associated with any treating physicians 
dated proximate to the time of the 
veteran's death.

2.  The RO should obtain from the SSA 
records pertinent to any claim made by 
the veteran for disability benefits as 
well as the medical records relied upon 
concerning that claim, including those 
listed in the June 1978 SSA decision's 
list of exhibits, and the medical records 
underlying the subsequent award of 
benefits from May 1978.

3.  In addition, the RO should obtain 
copies of any other VA or private medical 
records pertaining to treatment the 
veteran received for his service-
connected psychiatric disorder, which 
have not been previously submitted and 
covering the period since service.  In 
particular, this should include treatment 
records from VA at medical facilities in 
Jackson and Biloxi, Mississippi, and 
Tuskegee, Alabama.  The RO should also 
obtain any treatment records available 
which are leading up to and proximate to 
the veteran's June 1981 death, and/or 
associated with the immediate cause of 
his death.  If pursuant to item one 
above, the appellant provides names of 
physicians who treated the veteran at the 
time of his death, then the RO should do 
the following: specifically contact any 
such physician and request that physician 
to provide a statement explaining the 
conditions for which the veteran was 
receiving treatment proximate to the time 
of his death, and how those conditions 
caused or contributed to the veteran's 
death.

4.  The RO should then readjudicate the 
appellant's claim of entitlement to 
service connection for cause of death and 
entitlement to section 1318 DIC.  If a 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case, to include all pertinent law and 
regulations, and given the opportunity to 
respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits since the February 
2004 supplemental statement of the case, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




